Exhibit PRESS RELEASE GE ANNOUNCES ITS INTENT TO EXPLORE STRATEGIC OPTIONS FOR CONSUMER & INDUSTRIAL WITH A FOCUS ON SPIN-OFF FAIRFIELD, Conn. July 10, 2008 – GE today announced that it is continuing to explore all options for its Consumer & Industrial businesses with a primary focus on spinning-off the entire unit Appliances, Lighting and Industrial to existing GE shareholders. The Company announced on May 16 that a spin-off was one possible outcome of the strategic review of its Appliances division. “As we explored our options for Appliances, it became clear that the fastest, most efficient step we could take in completing the transformation of our Industrial portfolio would be to focus on a possible spin-off of the entire unit,” GE Chairman and CEO Jeff Immelt said. “This is consistent with the strategy we have been executing to transform the GE portfolio for long-term growth and makes sense for GE shareholders.” “While we will continue to consider all opportunities for Consumer & Industrial, focusing on a spin-off makes sense for these great businesses as well. They have integrated processes, distribution and backroom operations,” Immelt said. “Consumer & Industrial would benefit by keeping a world-class leadership team intact, its employees together and would have the ability to control their own destiny.I am pleased that Jim Campbell and his team remain committed to this effort." GE Appliances is a leading innovator in its industry, and has been introducing new products that enhance consumer lifestyles for almost a century. It is recognized for its world-class products like GE Monogram®, GE Café® and a wide range of Energy Star™ certified appliances.GE Lighting invented the world’s first incandescent light bulb in 1879 and continues to be at the leading edge of lighting innovation with the Reveal®, Edison™ and Energy Smart® consumer brands.
